















GABRIEL TECHNOLOGIES CORPORATION

2006 EQUITY INCENTIVE PLAN













Adopted Effective January 18, 2006








Gabriel - Gabriel Technologies 2006 Equity Incentive Plan 1-26-06 (2)















TABLE OF CONTENTS




ARTICLE 2.  

EFFECTIVE DATE AND TERM OF PLAN




2.1

Term of Plan




2.2

Effect on Awards




2.3

Stockholder Approval




ARTICLE 3.  

SHARES SUBJECT TO PLAN




3.1

Number of Shares




3.2

Source of Shares




3.3

Availability of Unused Shares




3.4

Adjustment Provisions




3.5

Substitute Awards




ARTICLE 4.  

ADMINISTRATION OF PLAN




4.1

Administering Body




4.2

Authority of Administering Body




4.3

Eligibility




4.4

No Liability




4.5

Amendments




4.6

Other Compensation Plans




4.7

Plan Binding on Successors




4.8

References to Successor Statutes, Regulations and Rules




4.9

Issuances for Compensation Purposes Only




4.10

Invalid Provisions




4.11

Governing Law




ARTICLE 5.  

GENERAL AWARD PROVISIONS




5.1

Participation in the Plan




5.2

Award Agreements




5.3

Exercise of Awards




5.4

Payment for Awards




5.5

No Employment or Other Continuing Rights




5.6

Restrictions Under Applicable Laws and Regulations




5.7

Additional Conditions




5.8

No Privileges of Stock Ownership




5.9

Non-Transferable




5.10

Information to Recipients




5.11

Withholding Taxes




5.12

Legends on Common Stock Certificates




5.13

Effect of Termination of Employment on Awards




5.14

Effect of Termination of Engagement on Awards - Non-employees Only




5.15

Transfer; Leave of Absence




5.16

Limits on Awards to Certain Eligible Persons




ARTICLE 6.  

STOCK OPTIONS




6.1

Nature of Stock Options




6.2

Option Exercise Price




6.3

Option Period and Vesting




6.4

Special Provisions Regarding Incentive Stock Options




6.5

Reload Options




6.6

Restrictions




ARTICLE 7.

RESTRICTED STOCK AWARDS




7.1

Nature of Restricted Stock Awards




7.2

Rights as Stockholders




7.3

Restriction




7.4

Repurchase or Restricted Stock




7.5

Escrows




7.6

Vesting of Restricted Stock




7.7

Waiver, Deferral and Reinvestment of Dividends




ARTICLE 8.

UNRESTRICTED STOCK AWARDS




8.1

Grant or Sale of Unrestricted Stock




ARTICLE 9.

PERFORMANCE STOCK AWARDS




9.1

Nature of Performance Stock Awards




9.2

Rights as a Stockholder




9.3

Acceleration, Waiver, Etc.




ARTICLE 10.

DIVIDEND EQUIVALENT RIGHTS




10.1

Dividend Equivalent Rights




10.2

Interest Equivalents




ARTICLE 11.

STOCK APPRECIATION RIGHTS




11.1

Grant of Stock Appreciation Rights




11.2

Coupled Stock Appreciation Rights




11.3

Independent Stock Appreciation Rights




11.4

Payment and Limitations on Exercise




ARTICLE 12.

REORGANIZATIONS




12.1

Corporate Transactions Not Involving a Change in Control




12.2

Corporate Transactions Involving a Change in Control




ARTICLE 13.

DEFINITIONS










#















GABRIEL TECHNOLOGIES CORPORATION

2006 Equity Incentive Plan

_______________________________________________________




1.

PURPOSE OF PLAN



The Company has adopted this Plan to promote the interests of the Company, its
Affiliated Entities and its stockholders by using investment interests in the
Company to attract, retain and motivate its management and other persons,
including officers, directors, employees and certain consultants, to encourage
and reward such persons’ contributions to the performance of the Company and to
align their interests with the interests of the Company’s stockholders.
 Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in Article 13.

2.

EFFECTIVE DATE AND TERM OF PLAN



2.1.

Term of Plan

.  This Plan became effective as of the Effective Date and shall continue in
effect until the Expiration Date, at which time this Plan shall automatically
terminate.



2.2.

Effect on Awards

.  Awards may be granted during the Plan Term, but no Awards may be granted
after the Plan Term.  Notwithstanding the foregoing, each Award properly granted
under this Plan during the Plan Term shall remain in effect after termination of
this Plan until such Award has been exercised, terminated or expired, as
applicable, in accordance with its terms and the terms of this Plan.



2.3.

Stockholder Approval

.  This Plan shall be submitted to the Company’s stockholders for approval
within 12 months after the Effective Date.  The effectiveness of any Incentive
Stock Option awards granted prior to such stockholder approval shall be
specifically subject to, and conditioned upon, such stockholder approval.  In
addition, no Award shall constitute Performance-Based Compensation unless and
until this Plan has been approved by the Company’s stockholders.



3.

SHARES SUBJECT TO PLAN



3.1.

Number of Shares

.  The maximum number of shares of Common Stock reserved and available for
issuance under this Plan shall be 7,500,000, subject to adjustment as set forth
in Section 3.4.



3.2.

Source of Shares

.  The Common Stock to be issued under this Plan will be made available, at the
discretion of the Board, either from authorized but unissued shares of Common
Stock or from previously issued shares of Common Stock reacquired by the
Company, including without limitation, shares purchased on the open market.



3.3.

Availability of Unused Shares

.  Shares of Common Stock underlying unexercised, unearned or yet-to-be acquired
portions of any Award granted under this Plan that expire, terminate or are
canceled, and shares of Common Stock issued pursuant to Awards under this Plan
that are reacquired by the Company pursuant to the terms under which such shares
were issued, will again become available for the grant of further Awards under
this Plan. Notwithstanding the provisions of this Section 3.3, no shares of
Common Stock may again be optioned, granted or awarded if such action would
cause an Incentive Stock Option to fail to qualify as an incentive stock option
under Section 422 of the IRC.



3.4.

Adjustment Provisions

.



(a)

If (i) the outstanding shares of Common Stock of the Company are increased,
decreased or exchanged for a different number or kind of shares or other
securities, or if additional shares or new or different shares or other
securities are distributed in respect of such shares of Common Stock (or any
stock or securities received with respect to such Common Stock), through merger,
consolidation, sale or exchange of all or substantially all of the assets of the
Company, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, spin-off or other distribution with respect to
such shares of Common Stock (or any stock or securities received with respect to
such Common Stock), or (ii) the value of the outstanding shares of Common Stock
of the Company is reduced by reason of an extraordinary cash dividend, an
appropriate and proportionate adjustment may be made in (1) the maximum number
and kind of shares or securities available for issuance under this Plan, (2) the
number and kind of shares or other securities that can be granted to any one
individual Recipient under his or her Awards, (3) the number and kind of shares
or other securities subject to then outstanding Awards under this Plan, and/or
(4) the price for each share or other unit of any other securities subject to
then outstanding Awards under this Plan, without changing the aggregate exercise
price (i.e., the exercise price multiplied by the number of securities
comprising such Awards) as to which such Awards remain exercisable.

(b)

No fractional interests will be issued under this Plan resulting from any
adjustments, but the Administering Body, in its sole discretion, may make a cash
payment in lieu of any fractional shares of Common Stock issuable as a result of
such adjustments.

(c)

To the extent any adjustments relate to stock or securities of the Company, such
adjustments shall be made by the Administering Body, whose determination in that
respect shall be final, binding and conclusive.

(d)

The grant of Awards pursuant to this Plan shall not affect in any way the right
or power of the Company to make adjustments, reclassifications, reorganizations
or changes of its capital or business structure or to merge or to consolidate or
to dissolve, liquidate or sell, or transfer all or any part of its business or
assets.

(e)

No adjustment to the terms of an Incentive Stock Option shall be made unless
such adjustment either (i) would not cause such Incentive Stock Option to lose
its status as an incentive stock option under the provisions of the IRC or
(ii) is agreed to in writing by the Administering Body and the Recipient.

3.5.

Substitute Awards

.  The Administering Body may grant Awards under this Plan in substitution for
stock and stock based Awards held by employees of another corporation who become
employees of the Company or a Subsidiary Corporation as a result of a merger or
consolidation of the employing corporation with the Corporation or a Subsidiary
Corporation or the acquisition by the Company or a Subsidiary Corporation of
property or stock of the employing corporation.  The Administering Body may
direct that the substitute Awards be granted on such terms and conditions as the
Administering Body considers appropriate in the circumstances.



4.

ADMINISTRATION OF PLAN



4.1.

Administering Body

.



(a)

Subject to the provisions of Section 4.1(b)(ii), this Plan shall be administered
by the Board or by the Stock Plan Committee of the Board appointed pursuant to
Section 4.1(b). The Stock Plan Committee may be compensated (but is not required
to be), in the discretion of the Board, the same as the compensation committee
of the Board.

(b)

(i)

The Board in its sole discretion may from time to time appoint a Stock Plan
Committee of not less than one (1) Board member to administer this Plan and,
subject to applicable law, to exercise all of the powers, authority and
discretion of the Board under this Plan.  The Board may from time to time
increase or decrease (but not below one (1)) the number of members of the Stock
Plan Committee, remove from membership on the Stock Plan Committee all or any
portion of its members, and/or appoint such person or persons as it desires to
fill any vacancy existing on the Stock Plan Committee, whether caused by
removal, resignation or otherwise.  The Board may disband the Stock Plan
Committee at any time and thereby revest in the Board the administration of this
Plan.

(ii)

Notwithstanding the foregoing provisions of this Section 4.1(b) to the contrary,
upon becoming and so long as the Company remains an Exchange Act Registered
Company and has not, by action of the Board, elected to opt out of the
provisions of this Section 4.1(b)(ii), (1) the Board shall appoint the Stock
Plan Committee, (2) this Plan shall be administered by the Stock Plan Committee
and (3) each member of the Stock Plan Committee shall be a Non-employee
Director, and, in addition, if Awards are to be made to persons subject to
Section 162(m) of the IRC and such Awards are intended to constitute
Performance-Based Compensation, then each member of the Stock Plan Committee
shall, in addition to being a Non-employee Director, be an Outside Director.

(iii)

The Stock Plan Committee shall report to the Board the names of Eligible Persons
granted Awards, the precise type of Award granted, the number of shares of
Common Stock issuable pursuant to such Award and the terms and conditions of
each such Award.

4.2.

Authority of Administering Body

.  



(a)

Subject to the express provisions of this Plan, the Administering Body shall
have the power to interpret and construe this Plan and any agreements or other
documents defining the rights and obligations of the Company and such Eligible
Persons who have been granted Awards hereunder and thereunder, to determine all
questions arising hereunder and thereunder, to adopt and amend such rules and
regulations for the administration hereof and thereof as it may deem desirable,
and otherwise to carry out the terms of this Plan and such agreements and other
documents.  The interpretation and construction by the Administering Body of any
provisions of this Plan or of any Award shall be conclusive and binding.  Any
action taken by, or inaction of, the Administering Body relating to this Plan or
any Award shall be within the absolute discretion of the Administering Body and
shall be conclusive and binding upon all persons.  Subject only to compliance
with the express provisions hereof, the Administering Body may act in its
absolute discretion in matters related to this Plan and any and all Awards.

(b)

Subject to the express provisions of this Plan, the Administering Body may from
time to time, in its discretion, select the Eligible Persons to whom, and the
time or times at which, such Awards shall be granted, the nature of each Award,
the number of shares of Common Stock that comprise or underlie each Award, the
period for the purchase or exercise of each Award, as applicable, the
Performance Criteria applicable to the Award, if any, and such other terms and
conditions applicable to each individual Award as the Administering Body shall
determine.  The Administering Body may grant, at any time, new Awards to an
Eligible Person who has previously received Awards whether such prior Awards are
still outstanding, have previously been canceled, disposed of or exercised as a
whole or in part, as applicable, or are canceled in connection with the issuance
of new Awards.  The Administering Body may grant Awards singly, in combination
or in tandem with other Awards, as it determines in its discretion.  Any and all
terms and conditions of the Awards, including the purchase or exercise price, as
the case may be, may be established by the Administering Body without regard to
existing Awards.

(c)

Any action of the Administering Body with respect to the administration of this
Plan shall be taken pursuant to a majority vote of the authorized number of
members of the Administering Body or by the unanimous written consent of its
members; provided, however, that (i) if the Administering Body is the Stock Plan
Committee and consists of more than one (1) member, then actions of the
Administering Body must be unanimous and (ii) if the Administering Body is the
Board, actions taken at a meeting of the Board shall be valid if approved by
directors constituting a majority of the required quorum for such meeting.

4.3.

Eligibility

.  Only Eligible Persons shall be eligible to receive Awards under this Plan as
shall be selected from time to time by the Administering Body, in its sole and
absolute discretion.



4.4.

No Liability

.  No member of the Board or the Stock Plan Committee or any designee thereof
will be liable for any action or inaction with respect to this Plan or any Award
or any transaction arising under this Plan or any Award, except in circumstances
constituting bad faith of such member.



4.5.

Amendments

.  



(a)

The Administering Body may, insofar as permitted by applicable law, rule or
regulation, from time to time suspend or discontinue this Plan or revise or
amend it in any respect whatsoever, and this Plan as so revised or amended will
govern all Awards hereunder, including those granted before such revision or
amendment; provided, however, that no such revision or amendment shall alter,
impair or diminish any rights or obligations under any Award previously granted
under this Plan, without the written consent of the Recipient.  Without limiting
the generality of the foregoing, the Administering Body is authorized to amend
this Plan to comply with or take advantage of amendments to applicable laws,
rules or regulations, including amendments to the Securities Act, Exchange Act
or the IRC or any rules or regulations promulgated thereunder.  No stockholder
approval of any amendment or revision shall be required unless (i) such approval
is required by applicable law, rule or regulation or (ii) an amendment or
revision to this Plan is required by any stock exchange or automated quotation
system then listing the shares of Common Stock.

(b)

The Administering Body may, with the written consent of a Recipient, make such
modifications in the terms and conditions of an Award as it deems advisable.
 Without limiting the generality of the foregoing, the Administering Body may,
in its discretion with the written consent of Recipient, at any time and from
time to time after the grant of any Award (i) accelerate or extend the vesting
or exercise period of any Award as a whole or in part, (ii) adjust or reduce the
purchase or exercise price, as applicable, of Awards held by such Recipient by
cancellation of such Awards and granting of Awards at lower purchase or exercise
prices or by modification, extension or renewal of such Awards and (iii) reduce
or otherwise modify the Performance Criteria applicable to any Award.  In the
case of Incentive Stock Options, Recipients acknowledge that extensions of the
exercise period may result in the loss of the favorable tax treatment afforded
incentive stock options under Section 422 of the IRC.

(c)

Except as otherwise provided in this Plan or in the applicable Award Agreement,
no amendment, revision, suspension or termination of this Plan will, without the
written consent of the Recipient, alter, terminate, impair or adversely affect
any right or obligation under any Award previously granted under this Plan.

4.6.

Other Compensation Plans

.  The adoption of this Plan shall not affect any other stock option, securities
purchase, incentive or other compensation plans in effect for the Company, and
this Plan shall not preclude the Company from establishing any other forms of
incentive or other compensation for Employees, Directors, Consultants or others,
whether or not approved by stockholders.



4.7.

Plan Binding on Successors

.  This Plan shall be binding upon the successors and assigns of the Company.



4.8.

References to Successor Statutes, Regulations and Rules

.  Any reference in this Plan to a particular statute, regulation or rule shall
also refer to any successor provision of such statute, regulation or rule.



4.9.

Issuances for Compensation Purposes Only

.  This Plan constitutes an “employee benefit plan” as defined in Rule 405
promulgated under the Securities Act.  Awards to eligible Employees or Directors
shall be granted for any lawful consideration, including compensation for
services rendered, promissory notes or otherwise.  Awards to Consultants shall
be granted only in exchange for bona fide services rendered by such consultants
or advisors and such services must not be in connection with the offer and sale
of securities in a capital-raising transaction.



4.10.

Invalid Provisions

.  In the event that any provision of this Plan is found to be invalid or
otherwise unenforceable under any applicable law, such invalidity or
unenforceability shall not be construed as rendering any other provisions
contained herein invalid or unenforceable, and all such other provisions shall
be given full force and effect to the same extent as though the invalid and
unenforceable provision were not contained herein.



4.11.

Governing Law

.  This Plan shall be governed by and interpreted in accordance with the
internal laws of the State of Delaware, without giving effect to the principles
of the conflicts of laws thereof.



5.

GENERAL AWARD PROVISIONS



5.1.

Participation in the Plan

.



(a)

A person shall be eligible to receive Award grants under this Plan if, at the
time of the grant of such Award, such person is an Eligible Person.

(b)

Incentive Stock Options may be granted only to Employees meeting the employment
requirements of Section 422 of the IRC.

(c)

Notwithstanding anything to the contrary herein, the Administering Body may, in
order to fulfill the purposes of this Plan, modify grants of Awards to
Recipients who are foreign nationals or employed outside of the United States to
recognize differences in applicable law, tax policy or local custom.

5.2.

Award Agreements

.  



(a)

Each Award granted under this Plan shall be evidenced by an Award Agreement,
which shall be duly executed on behalf of the Company and by the Recipient or,
in the Administering Body’s discretion, a confirming memorandum issued by the
Company to the Recipient setting forth such terms and conditions applicable to
such Award as the Administering Body may in its discretion determine.  Award
Agreements may but need not be identical and shall comply with and be subject to
the terms and conditions of this Plan, a copy of which shall be provided to each
Recipient and incorporated by reference into each Award Agreement.  Any Award
Agreement may contain such other terms, provisions and conditions not
inconsistent with this Plan as may be determined by the Administering Body.

(b)

In case of any conflict between this Plan and any Award Agreement, this Plan
shall control.

(c)

In consideration of the granting of an Award under the Plan, if requested by the
Company, the Recipient shall agree, in the Award Agreement, to remain in the
employ of (or to consult for or to serve as a Non-employee Director of, as
applicable) the Company or any Affiliated Entity for a period of at least one
(1) year (or such shorter period as may be fixed in the Award Agreement or by
action of the Administering Body following grant of the Award) after the Award
is granted (or, in the case of a Non-employee Director, until the next annual
meeting of stockholders of the Company).

5.3.

Exercise of Awards

.  No Award granted hereunder shall be issuable or exercisable except in respect
of whole shares, and fractional share interests shall be disregarded.  Not less
than 100 shares of Common Stock (or such other amount as is set forth in the
applicable Award Agreement) may be purchased at one time and Stock Options, or
other Awards, as applicable, must be purchased or exercised, as applicable, in
multiples of 100 unless the number purchased is the total number at the time
available for purchase under the terms of the Award.  An Award  shall be deemed
to be claimed or exercised when the Secretary or other designated official of
the Company receives appropriate written notice, on such form acceptable to the
Company, from the Recipient, together with payment of the applicable purchase or
exercise price made in accordance with the Award Agreement and any amounts
required under Section 5.11.  Notwithstanding any other provision of this Plan,
the Administering Body may impose, by rule and/or in Award Agreements, such
conditions upon the exercise of Awards (including without limitation conditions
limiting the time of exercise to specified periods) as may be required to
satisfy applicable regulatory requirements, including without limitation Rule
16b-3 and Rule 10b-5 under the Exchange Act, and any amounts required under
Section 5.11 or other applicable section of or regulation under the IRC.



5.4.

Payment for Awards

.  



(a)

Awards requiring payment of a purchase or exercise price shall be payable upon
the exercise of such Award pursuant to any Award granted hereunder by delivery
of legal tender of the United States or payment of such other consideration as
the Administering Body may from time to time deem acceptable in any particular
instance.

(b)

The Company may assist any person to whom Awards are granted hereunder
(including without limitation any Employee, Director or Consultant of the
Company) in the payment of the exercise price or other amounts payable in
connection with the receipt or exercise of such Award, by lending such amounts
to such person on such terms and at such rates of interest and upon such
security (if any) as shall be approved by the Administering Body.

(c)

In the discretion of the Administering Body, payments for purchase or exercise
of Awards may be by matured capital stock of the Company (i.e., owned longer
than six (6) months) delivered in transfer to the Company by or on behalf of the
person exercising the Award and duly endorsed in blank or accompanied by stock
powers duly endorsed in blank, with signatures guaranteed in accordance with the
Exchange Act if required by the Administering Body (valued at Fair Market Value
as of the exercise date), or such other consideration as the Administering Body
may from time to time in the exercise of its discretion deem acceptable in any
particular instance; provided, however, that the Administering Body may, in the
exercise of its discretion, (i) allow exercise of Stock Options in a
broker-assisted or similar transaction in which the exercise price is not
received by the Company until promptly after exercise, and/or (ii) allow the
Company to loan the applicable purchase or exercise price to the Recipient, if
the purchase or exercise will be followed by a prompt sale of some or all of the
underlying shares and a portion of the sale proceeds is dedicated to full
payment of the purchase or exercise price and amounts required pursuant to
Section 5.11.

5.5.

No Employment or Other Continuing Rights

.  Nothing contained in this Plan (or in any Award Agreement or in any other
agreement or document related to this Plan or to Awards granted hereunder) shall
confer upon any Eligible Person or Recipient any right to continue in the employ
(or other business relationship) of the Company or any Affiliated Entity or
constitute any contract or agreement of employment or engagement, or interfere
in any way with the right of the Company or any Affiliated Entity to reduce such
person’s compensation or other benefits or to terminate the employment or
engagement of such Eligible Person or Recipient, with or without cause.  Except
as expressly provided in this Plan or in any Award Agreement pursuant to this
Plan, the Company shall have the right to deal with each Recipient in the same
manner as if this Plan and any such Award Agreement did not exist, including
without limitation with respect to all matters related to the hiring, retention,
discharge, compensation and conditions of the employment or engagement of the
Recipient.  Any questions as to whether and when there has been a termination of
a Recipient’s employment or engagement, the reason (if any) for such
termination, and/or the consequences thereof under the terms of this Plan or any
statement evidencing the grant of Awards pursuant to this Plan shall be
determined by the Administering Body, and the Administering Body’s determination
thereof shall be final and binding.



5.6.

Restrictions Under Applicable Laws and Regulations

.



(a)

All Awards granted under this Plan shall be subject to the requirement that, if
at any time the Company shall determine, in its discretion, that the listing,
registration or qualification of the shares subject to any such Award granted
under this Plan upon any securities exchange or under any federal, state or
foreign law, or the consent or approval of any government regulatory body, is
necessary or desirable as a condition of, or in connection with, the granting of
such Awards or the issuance, if any, or purchase of shares in connection
therewith, such Awards may not be granted or exercised as a whole or in part
unless and until such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company.  During the term of this Plan, the Company will use reasonable
efforts to seek to obtain from the appropriate regulatory agencies any requisite
qualifications, consents, approvals or authorizations in order to issue and sell
such number of shares of its Common Stock as shall be sufficient to satisfy the
requirements of this Plan.  The inability of the Company to obtain from any such
regulatory agency having jurisdiction thereof the qualifications, consents,
approvals or authorizations deemed by the Company to be necessary for the lawful
issuance and sale of any shares of its Common Stock hereunder shall relieve the
Company of any liability in respect of the nonissuance or sale of such stock as
to which such requisite authorization shall not have been obtained.

(b)

The Company shall be under no obligation to register or qualify the issuance of
Awards or underlying shares of Common Stock under the Securities Act or
applicable state securities laws.  Unless the shares of Common Stock applicable
to any such Award have been registered under the Securities Act and qualified or
registered under applicable state securities laws, the Company shall be under no
obligation to issue any shares of Common Stock covered by any Award unless the
Award and underlying shares of Common Stock, as applicable, may be issued
pursuant to applicable exemptions from such registration or qualification
requirements.  In connection with any such exempt issuance, the Administering
Body may require the Recipient to provide a written representation and
undertaking to the Company, satisfactory in form and scope to the Company and
upon which the Company may reasonably rely, that such Recipient is acquiring
such securities for his or her own account as an investment and not with a view
to, or for sale in connection with, the distribution of any such shares of
stock, and that such person will make no transfer of the same except in
compliance with any rules and regulations in force at the time of such transfer
under the Securities Act and other applicable law, and that if shares of stock
are issued without such registration, a legend to this effect (together with any
other legends deemed appropriate by the Administering Body) may be endorsed upon
the securities so issued.  The Company may also order its transfer agent to stop
transfers of such securities.  The Administering Body may also require the
Recipient to provide the Company such information and other documents as the
Administering Body may request in order to satisfy the Administering Body as to
the investment sophistication and experience of the Recipient and as to any
other conditions for compliance with any such exemptions from registration or
qualification.

5.7.

Additional Conditions

.  Any Award may also be subject to such other provisions (whether or not
applicable to any other Award or Eligible Person) as the Administering Body
determines appropriate including without limitation (a) provisions to assist the
Recipient in financing the purchase of Common Stock issuable as a result of such
Award, (b) provisions for the forfeiture of or restrictions on resale or other
disposition of shares of Common Stock acquired under any form of benefit, (c)
provisions giving the Company the right to repurchase shares of Common Stock
acquired under any form of benefit in the event the Recipient elects to dispose
of such shares, and (d) provisions to comply with federal and state securities
laws and federal and state income tax withholding requirements.



5.8.

No Privileges of Stock Ownership

.  Except as otherwise set forth herein, a Recipient shall have no rights as a
stockholder with respect to any shares issuable or issued in connection with an
Award until the date of the receipt by the Company of all amounts payable in
connection with the purchase or exercise, as applicable, of the Award, the
satisfaction or waiver of all applicable Performance Criteria and performance by
the Recipient of all obligations applicable thereto.  Status as an Eligible
Person shall not be construed as a commitment that any Award will be granted
under this Plan to an Eligible Person or to Eligible Persons generally.  No
person shall have any right, title or interest in any fund or in any specific
asset (including shares of capital stock) of the Company by reason of any Award
granted hereunder.  Neither this Plan (nor any documents related hereto) nor any
action taken pursuant hereto (or thereto) shall be construed to create a trust
of any kind or a fiduciary relationship between the Company and any Person.  To
the extent that any Person acquires a right to receive Awards hereunder, such
right shall be no greater than the right of any unsecured general creditor of
the Company.



5.9.

Non-Transferable

.



(a)

No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administering Body, pursuant to a DRO, unless and until such
Award has been exercised, or the shares underlying such Award have been issued,
and all restrictions applicable to such shares have lapsed. No Award or interest
or right therein shall be subject to liability for the debts, contracts or
engagements of the Recipient or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

(b)

During the lifetime of the Recipient, only he or she may exercise an Option or
other Award (or any portion thereof) granted to him or her under the Plan,
unless it has been disposed of with the consent of the Administering Body
pursuant to a DRO. After the death of the Recipient, any exercisable portion of
an Option or other Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Award Agreement, be exercised by
his personal representative or by any person empowered to do so under the
deceased Recipient’s will or under the then applicable laws of descent and
distribution.

5.10.

Information to Recipients

.



(a)

The Administering Body in its sole discretion shall determine what, if any,
financial and other information shall be provided to Recipients and when such
financial and other information shall be provided after giving consideration to
applicable federal and state laws, rules and regulations, including without
limitation applicable federal and state securities laws, rules and regulations.

(b)

The furnishing of financial and other information that is confidential to the
Company shall be subject to the Recipient’s agreement that the Recipient shall
maintain the confidentiality of such financial and other information, shall not
disclose such information to third parties, and shall not use the information
for any purpose other than evaluating an investment in the Company’s securities
under this Plan.  The Administering Body may impose other restrictions on the
access to and use of such confidential information and may require a Recipient
to acknowledge the Recipient’s obligations under this Section 5.10(b) (which
acknowledgment shall not be a condition to the Recipient’s obligations under
this Section 5.10(b)).

5.11.

Withholding Taxes

.  Whenever the granting, vesting or exercise of any Award granted under this
Plan, or the transfer of any shares issued upon exercise of any Award, gives
rise to tax or tax withholding liabilities or obligations, the Administering
Body shall have the right to require the Recipient to remit to the Company an
amount sufficient to satisfy any federal, state and local withholding tax
requirements prior to issuance of such shares.  The Administering Body may, in
the exercise of its discretion, allow satisfaction of tax withholding
requirements by accepting delivery of stock of the Company (or by withholding a
portion of the stock otherwise issuable in connection with such Awards).



5.12.

Legends on Common Stock Certificates

.  Each certificate representing shares acquired as a result of any Award
granted hereunder shall be endorsed with all legends, if any, required by
applicable federal and state securities and other laws to be placed on the
certificate.  The determination of which legends, if any, shall be placed upon
such certificates shall be made by the Administering Body in its sole discretion
and such decision shall be final and binding.



5.13.

Effect of Termination of Employment on Awards - Employees Only

.



(a)

Termination

.  Subject to Section 5.13(b), and except as otherwise provided in a written
agreement between the Company and the Recipient, which may be entered into at
any time before or after termination of employment of the Recipient, in the
event of the termination of an Employee Recipient’s employment, all of the
Recipient’s unvested Awards shall terminate and all of the Recipient’s
unexercised Awards shall expire and become unexercisable as of the earlier of
(A) the date such Awards would have expired in accordance with their terms had
the Recipient remained employed and (B) (i) six (6) months after the Recipient’s
engagement is terminated as a result of death or Permanent Disability and
(ii) ninety (90) days after Recipient’s engagement is terminated for any other
reason.



(b)

Alteration of Vesting and Exercise Periods

.  Notwithstanding anything to the contrary in Section 5.13(a), the
Administering Body may in its discretion designate shorter or longer periods to
claim or otherwise exercise Awards following a Recipient’s termination of
employment; provided, however, that any shorter periods determined by the
Administering Body shall be effective only if provided for in the instrument
that evidences the grant to the Recipient of such Award or if such shorter
period is agreed to in writing by the Recipient. Notwithstanding anything to the
contrary herein, Awards shall be claimed or exercisable by a Recipient following
such Recipient’s termination of employment only to the extent that installments
thereof had become exercisable on or prior to the date of such termination; and
provided, further, that the Administering Body may, in its discretion, elect to
accelerate the vesting of all or any portion of any Awards that had not vested
on or prior to the date of such termination.



5.14.

Effect of Termination of Engagement on Awards - Non-Employees Only

.



(a)

Termination

.  Subject to Section 5.14(b), and except as otherwise provided in a written
agreement between the Company and the Recipient, which may be entered into at
any time before or after termination of engagement of the Recipient, in the
event of the termination of any non-Employee Recipient’s engagement (including,
Directors and Consultants), all of the Recipient’s unvested Awards shall
terminate and all of the Recipient’s unexercised Awards shall expire and become
unexercisable as of the earlier of (A) the date such Awards would have expired
in accordance with their terms had the Recipient remained engaged by the Company
and (B)(i) six (6) months after Recipient’s engagement is terminated as a result
of death or Permanent Disability and (ii) ninety (90) days after Recipient’s
engagement is terminated for any other reason.



(b)

Alternation of Vesting and Exercise Periods

. Notwithstanding anything to the contrary in Section 5.14(a), the Administering
Body may, in its discretion, designate shorter or longer periods to claim or
otherwise exercise Awards following a non-Employee Recipient’s termination of
engagement; provided, however, that any shorter periods determined by the
Administering Body shall be effective only if provided for in the instrument
that evidences the grant to the Recipient of such Award or if such shorter
period is agreed to in writing by the Recipient. Notwithstanding anything to the
contrary herein, awards shall be claimed or exercisable by a Recipient following
such Recipient’s termination of engagement only to the extent that the
installments thereof had become exercisable on or prior to the date of such
termination; and provided further, that the Administering Body may, in its
discretion, elect to accelerate the vesting of all or any portion of any Awards
that had not vested on or prior to the date of such termination.



5.15.

Transfer; Leave of Absence

.  For purposes of this Plan, the transfer by a Recipient to the employment or
engagement of (i) the Company from a Subsidiary Corporation, (ii) from the
Company to a Subsidiary Corporation or (iii) from one Subsidiary Corporation to
another Subsidiary Corporation (including, with respect to Consultants, the
assignment between the Company and a Subsidiary Corporation or between two
Subsidiary Corporations, as applicable, of an agreement pursuant to which such
services are rendered) or, with respect solely to Employees, an approved leave
of absence for military service, sickness, or for any other purpose approved by
the Company, shall not be deemed a termination. In the case of any Employee on
an approved leave of absence, the Administering Body may make such provision
respecting continuance of Awards as the Administering Body in its discretion
deems appropriate, except that in no event shall a Stock Option or other Award
be exercisable after the date such Award would expire in accordance with its
terms had the Recipient remained continuously employed.



5.16.

Limits on Awards to Certain Eligible Persons

.



(a)

Limitations Applicable to Section 162(m) Participants

.  Notwithstanding any other provision of this Plan, in order for the
compensation attributable to Awards hereunder to qualify as Performance-Based
Compensation, no one Eligible Person shall be granted any one or more Awards
with respect to more than 2,500,000 shares of Common Stock in any one calendar
year.  The limitation set forth in this Section 5.16 shall be subject to
adjustment as provided in Section 3.4 and under Article 11, but only to the
extent such adjustment would not affect the status of compensation attributable
to Awards hereunder as Performance-Based Compensation.



(b)

Limitations Applicable to Section 16 Persons

.  Notwithstanding any other provision of this Plan, the Plan, and any Award
granted or awarded to any individual who is then subject to Section 16 of the
Exchange Act, shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
the Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.



6.

STOCK OPTIONS



6.1.

Nature of Stock Options

.  Subject to the limitations provided otherwise herein, Stock Options may be
Incentive Stock Options or Non-qualified Stock Options.



6.2.

Option Exercise Price

.  The exercise price for each Stock Option shall be determined by the
Administering Body as of the date such Stock Option is granted.  The
Administering Body may, with the consent of the Recipient and subject to
compliance with statutory or administrative requirements applicable to Incentive
Stock Options, amend the terms of any Stock Option to provide that the exercise
price of the shares remaining subject to the Stock Option shall be reestablished
at a price determined by the Administering Body on the date such amendment is
approved.  No modification of any other term or provision of any Stock Option
that is amended in accordance with the foregoing shall be required, although the
Administering Body may, in its discretion, make such further modifications of
any such Stock Option as are not inconsistent with this Plan.



6.3.

Option Period and Vesting

.  Stock Options granted hereunder shall vest and may be exercised as determined
by the Administering Body, except that exercise of such Stock Options after
termination of the Recipient’s employment or engagement shall be subject to
Section 5.13 or 5.14, as the case may be.  Each Stock Option granted hereunder
and all rights or obligations thereunder shall expire on such date as shall be
determined by the Administering Body, but not later than ten (10) years after
the date the Stock Option is granted and shall be subject to earlier termination
as provided herein or in the Award Agreement.  The Administering Body may, in
its discretion at any time and from time to time after the grant of a Stock
Option, accelerate vesting of such Option as a whole or in part by increasing
the number of shares then purchasable, provided that the total number of shares
subject to such Stock Option may not be increased.  Except as otherwise provided
herein, a Stock Option shall become exercisable, as a whole or in part, on the
date or dates specified by the Administering Body and thereafter shall remain
exercisable until the expiration or earlier termination of the Stock Option.



6.4.

Special Provisions Regarding Incentive Stock Options

.



(a)

Notwithstanding anything in this Article 6 to the contrary, the exercise price
and vesting period of any Stock Option intended to qualify as an Incentive Stock
Option shall comply with the provisions of Section 422 of the IRC and the
regulations thereunder.  As of the Effective Date, such provisions require,
among other matters, that (i) the exercise price must not be less than the Fair
Market Value of the underlying stock as of the date the Incentive Stock Option
is granted, and not less than 110% of the Fair Market Value as of such date in
the case of a grant to a Significant Stockholder; and (ii) that the Incentive
Stock Option not be exercisable after the expiration of five (5) years from the
date of grant in the case of an Incentive Stock Option granted to a Significant
Stockholder.

(b)

The aggregate Fair Market Value (determined as of the respective date or dates
of grant) of the Common Stock for which one or more Incentive Stock Options
granted to any Recipient under this Plan (or any other option plan of the
Company or any of its Subsidiary Corporations or affiliates) may for the first
time become exercisable as Incentive Stock Options under the federal tax laws
during any one calendar year shall not exceed $100,000.  

(c)

Any Options granted as Incentive Stock Options pursuant to this Plan that for
any reason fail or cease to qualify as such shall be treated as Non-qualified
Stock Options.

6.5.

Reload Options

.  At the discretion of the Administering Body, Stock Options granted pursuant
to this Plan may include a “reload” feature pursuant to which a Recipient
exercising an Option by the delivery of a number of shares of matured capital
stock in accordance with Section 5.4(c) hereof and the Award Agreement would
automatically be granted an additional Option (with an exercise price equal to
the Fair Market Value of the Common Stock on the date the additional Option is
granted and with the same expiration date as the original Option being
exercised, and with such other terms as the Administering Body may provide) to
purchase that number of shares of Common Stock equal to the number delivered to
exercise the original Option.



6.6.

Restrictions

. The Administering Body, in its sole and absolute discretion, may impose such
restrictions on the ownership and transferability of the shares purchasable upon
the exercise of an Option as it deems appropriate. Any such restriction shall be
set forth in the respective Award Agreement and may be referred to on the
certificates evidencing such shares. The Recipient shall give the Company prompt
notice of any disposition of shares of Common Stock required by exercise of an
Incentive Stock Option within (i) two years from the date of granting (including
the date the Option is modified, extended or renewed for purposes of section
424(h) of the IRC) such Option to such Recipient or (ii) one year after the
transfer of such shares to such Recipient.



7.

RESTRICTED STOCK AWARDS



7.1.

Nature of Restricted Stock Awards

.  The Administering Body may grant Restricted Stock Awards to any Eligible
Person.  A Restricted Stock Award is an Award entitling the recipient to
acquire, at par value or such other purchase price determined by the
Administering Body (but not less than the par value thereof unless permitted by
applicable state law), shares of Common Stock subject to such restrictions and
conditions as the Administering Body may determine at the time of grant
(“Restricted Stock”).  Conditions may be based on continuing employment (or
other business relationships) and/or the achievement of pre-established
Performance Criteria.



7.2.

Rights as Stockholders

.  Subject to Section 7.3, upon delivery of the shares of the Restricted Stock
to the escrow holder pursuant to Section 7.5, the Recipient shall have, unless
otherwise provided by the Administering Body, all the rights of a stockholder
with respect to said shares, subject to the restrictions in his or her Award
Agreement, including the right to receive all dividends and other distributions
paid or made with respect to the shares; provided, however, that in the
discretion of the Administering Body, any extraordinary distributions with
respect to the Common Stock shall be subject to the restrictions set forth in
Section 7.3.



7.3.

Restriction

.  All shares of Restricted Stock issued under this Plan (including any shares
received by holders thereof with respect to shares of Restricted Stock as a
result of stock dividends, stock splits or any other form of recapitalization)
shall, in the terms of each individual Award Agreement, be subject to such
restrictions as the Administering Body shall provide, which restrictions may
include, without limitation, restrictions concerning voting rights and
transferability and restrictions based on duration of employment or engagement
with the Company or its Affiliated Entities, Company performance and individual
performance; provided, however, that, unless the Administering Body otherwise
provides in the terms of the Award Agreement or otherwise, no share of
Restricted Stock granted to a person subject to Section 16 of the Exchange Act
shall be sold, assigned or otherwise transferred until at least six (6) months
and one (1) day have elapsed from the date on which the Restricted Stock was
issued, and provided, further, that, except with respect to shares of Restricted
Stock granted to Section 162(m) participants, by action taken after the
Restricted Stock is issued, the Administering Body may, on such terms and
conditions as it may determine to be appropriate, remove any or all of the
restrictions imposed by the terms of the Award Agreement. Restricted Stock may
not be sold or encumbered until all restrictions are terminated or expire.



7.4.

Repurchase of Restricted Stock

.  The Administering Body shall provide in the terms of each individual Award
Agreement that the Company shall have a right to repurchase from the Recipient
the Restricted Stock then subject to restrictions under the Award Agreement
immediately upon a termination of employment (with or without cause and for any
reason whatsoever) or, if applicable, upon a termination of engagement (with or
without cause and for any reason whatsoever) between the Recipient and the
Company, at a cash price per share equal to the price paid by the Recipient for
such Restricted Stock; provided, however, that except with respect to shares of
Restricted Stock granted to Section 162(m) participants, the Administering Body
in its sole and absolute discretion may provide that no such right of repurchase
shall exist in the event of a termination of employment or engagement following
a Change in Control of the Company or because of the Recipient’s death or
Permanent Disability.



7.5.

Escrows

.  The Secretary of the Company or such other escrow holder as the Administering
Body may appoint shall retain physical custody of each certificate representing
Restricted Stock until all of the restrictions imposed under the Award Agreement
with respect to the shares evidenced by such certificate expire or shall have
been removed.



7.6.

Vesting of Restricted Stock

.  The Administering Body at the time of grant shall specify the date or dates
and/or attainment of pre-established Performance Criteria and other conditions
on which Restricted Stock shall become vested, subject to such further rights of
the Company or its assigns as may be specified in the instrument evidencing the
Restricted Stock Award.



7.7.

Waiver, Deferral and Reinvestment of Dividends

.  The written instrument evidencing the Award of Restricted Stock may require
or permit the immediate payment, waiver, deferral or investment of dividends
paid on the Restricted Stock.



8.

UNRESTRICTED STOCK AWARDS



8.1.

Grant or Sale of Unrestricted Stock

.



(a)

Grant or Sale of Unrestricted Stock

.  The Administering Body may, in its sole discretion, grant (or sell at a
purchase price determined by the Administering Body) an Unrestricted Stock Award
to any Eligible Person, pursuant to which such individual may receive shares of
Common Stock free of any vesting restrictions (“Unrestricted Stock”) under the
Plan.  Unrestricted Stock Awards may be granted or sold as described in the
preceding sentence in respect of past services or other valid consideration, or
in lieu of any cash compensation due to such individual.



(b)

Deferral of Awards

.  Each Recipient who has made an election to receive shares of Unrestricted
Stock under this Article 8 will have the right to defer receipt of up to 100% of
such shares of Unrestricted Stock payable to such Recipient in accordance with
such rules and procedures as may from time to time be established by the
Administering Body for that purpose, and such election shall be effective on the
later of the date six (6) months and one (1) day from the date of such election
or the beginning of the next calendar year.  The deferred Unrestricted Stock
shall be entitled to receive Dividend Equivalent Rights settled in shares of
Common Stock.



9.

PERFORMANCE STOCK AWARDS



9.1.

Nature of Performance Stock Awards

.  A Performance Stock Award is an Award entitling the Recipient to acquire
shares of Common Stock upon the attainment of specified Performance Criteria.
 The Administering Body may make Performance Stock Awards independent of or in
connection with the granting of any other Award under the Plan.  Performance
Stock Awards may be granted under the Plan to any Eligible Person.  The
Administering Body, in its sole discretion, shall determine whether and to whom
Performance Stock Awards shall be made, the Performance Criteria applicable
under each such Award, the periods during which performance is to be measured,
and all other limitations and conditions applicable to the awarded shares;
provided, however, that the Administering Body may rely on the Performance
Criteria and other standards applicable to other performance unit plans of the
Company in setting the standards for Performance Stock Awards under the Plan.



9.2.

Rights as a Stockholder

.  A Recipient receiving a Performance Stock Award shall have the rights of a
stockholder only as to shares actually received by the Recipient under the Plan
and not with respect to shares subject to the Award but not actually received by
the Recipient.  A Recipient shall be entitled to receive a stock certificate
evidencing the acquisition of shares of Common Stock under a Performance Stock
Award only upon satisfaction of all conditions specified in the Award Agreement
evidencing the Performance Stock Award (or in a performance plan adopted by the
Administering Body).



9.3.

Acceleration, Waiver, Etc

.  At any time prior to the Participant’s termination of employment (or other
business relationship) by the Company, the Administering Body may, in its sole
discretion, accelerate, waive or, subject to the other provisions of this Plan,
amend any and all of the goals, restrictions or conditions imposed under any
Performance Stock Award.



10.

DIVIDEND EQUIVALENT RIGHTS



10.1.

Dividend Equivalent Rights

.  A Dividend Equivalent Right is an Award entitling the Recipient to receive
credits based on cash dividends that would be paid on the shares of Common Stock
specified in the Dividend Equivalent Right (or other Award to which it relates)
if such shares were held by the Recipient.  A Dividend Equivalent Right may be
granted hereunder to any Eligible Person, as a component of another Award or as
a freestanding Award.  The terms and conditions of Dividend Equivalent Rights
shall be specified in the Award Agreement.  Dividend equivalents credited to the
holder of a Dividend Equivalent Right may be paid currently or may be deemed to
be reinvested in additional shares of Common Stock, which may thereafter accrue
additional equivalents.  Any such reinvestment shall be at Fair Market Value on
the date of reinvestment or such other price as may then apply under a dividend
reinvestment plan sponsored by the Company, if any.  Dividend Equivalent Rights
may be settled in cash or shares of Common Stock or a combination thereof, in a
single installment or installments.  A Dividend Equivalent Right granted as a
component of another Award may provide that such Dividend Equivalent Right shall
be settled upon exercise, settlement, or payment of, or lapse of restrictions
on, such other Award and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other award.  A Dividend
Equivalent Right granted as a component of another Award may also contain terms
and conditions different from such other Award.



10.2.

Interest Equivalents

.  Any Award under this Plan that is settled in whole or in part in cash on a
deferred basis may provide in the grant for interest equivalents to be credited
with respect to such cash payment.  Interest equivalents may be compounded and
shall be paid upon such terms and conditions as may be specified by the grant.



11.

STOCK APPRECIATION RIGHTS



11.1.

Grant of Stock Appreciation Rights

.  A Stock Appreciation Right may be granted to any Eligible Person selected by
the Administering Body. A Stock Appreciation Right may be granted (a) in
connection and simultaneously with the grant of a Stock Option, (b) with respect
to previously granted Stock Options, or (c) independent of a Stock Option. A
Stock Appreciation Right shall be subject to such terms and conditions not
inconsistent with the Plan as the Administering Body shall impose and shall be
evidenced by an Award Agreement.



11.2.

Coupled Stock Appreciation Rights

.



(a)

A Coupled Stock Appreciation Right (“CSAR”) shall be related to a particular
Stock Option and shall be exercisable only when and to the extent the related
Stock Option is exercisable.

(b)

A CSAR may be granted to the Recipient for no more than the number of shares
subject to the simultaneously or previously granted Stock Option to which it is
coupled.

(c)

A CSAR shall entitle the Recipient (or other person entitled to exercise the
Stock Option pursuant to the Plan) to surrender to the Company unexercised a
portion of the Stock Option to which the CSAR relates (to the extent then
exercisable pursuant to its terms) and to receive from the Company in exchange
therefor an amount determined by multiplying the difference obtained by
subtracting the Stock Option exercise price from the Fair Market Value of a
share of Common Stock on the date of exercise of the CSAR by the number of
shares of Common Stock with respect to which the CSAR shall have been exercised,
subject to any limitations the Administering Body may impose.

11.3.

Independent Stock Appreciation Rights

.  



(a)

An Independent Stock Appreciation Right (“ISAR”) shall be unrelated to any Stock
Option and shall have the terms set by the Administering Body. An ISAR shall be
exercisable in such installments as the Administering Body may determine. An
ISAR shall cover such number of shares of Common Stock as the Administering Body
may determine; provided, however, that unless the Administering Body otherwise
provides in the terms of the ISAR or otherwise, no ISAR granted to a person
subject to Section 16 of the Exchange Act shall be exercisable until at least
six (6) months and one day has elapsed from the date on which the Stock Option
was granted. The exercise price per share of the Common Stock subject to each
ISAR shall be set by the Administering Body. An ISAR is exercisable only while
the Recipient remains employed or engaged by the Company; provided that the
Administering Body may determine that the ISAR may be exercised subsequent to
termination of employment or engagement or following a Change in Control of the
Company, or because of the Recipient’s retirement, death or Permanent
Disability, or otherwise.

(b)

An ISAR shall entitle the Recipient (or other person entitled to exercise the
ISAR pursuant to the Plan) to exercise all or a specified portion of the ISAR
(to the extent then exercisable pursuant to its terms) and to receive from the
Company an amount determined by multiplying the difference obtained by
subtracting the exercise price per share of the ISAR from the Fair Market Value
of a share of Common Stock on the date of exercise of the ISAR by the number of
shares of Common Stock with respect to which the ISAR shall have been exercised,
subject to any limitations the Administering Body may impose.

11.4.

Payment and Limitations on Exercise

.  



(a)

Payment of the amounts determined under Section 11.2(c) and 11.3(b) above shall
be in cash, in Common Stock (based on its Fair Market Value as of the date the
Stock Appreciation Right is exercised) or a combination of both, as determined
by the Administering Body. To the extent such payment is effected in Common
Stock it shall be made subject to satisfaction of all provisions of the Plan
pertaining to Stock Options.

(b)

Holders of Stock Appreciation Rights may be required to comply with any timing
or other restrictions with respect to the settlement or exercise of a Stock
Appreciation Right, including a window-period limitation, as may be imposed in
the discretion of the Administering Body.

12.

REORGANIZATIONS



12.1.

Corporate Transactions Not Involving a Change in Control

.  If the Company shall consummate any Reorganization not involving a Change in
Control in which holders of shares of Common Stock are entitled to receive in
respect of such shares any securities, cash or other consideration (including
without limitation a different number of shares of Common Stock), each Award
outstanding under this Plan shall thereafter be claimed or exercisable, in
accordance with this Plan, only for the kind and amount of securities, cash
and/or other consideration receivable upon such Reorganization by a holder of
the same number of shares of Common Stock as are subject to that Award
immediately prior to such Reorganization, and any adjustments will be made to
the terms of the Award, and the underlying Award Agreement, in the sole
discretion of the Administering Body as it may deem appropriate to give effect
to the Reorganization.



12.2.

Corporate Transactions Involving a Change in Control

.  As of the effective time and date of any Change in Control, this Plan and any
then outstanding Awards (whether or not vested) shall automatically terminate
unless (a) provision is made in writing in connection with such transaction for
the continuance of this Plan and for the assumption of such Awards, or for the
substitution for such Awards of new grants covering the securities of a
successor entity or an affiliate thereof, with appropriate adjustments as to the
number and kind of securities and exercise prices, in which event this Plan and
such outstanding Awards shall continue or be replaced, as the case may be, in
the manner and under the terms so provided; or (b) the Board otherwise has
provided or shall provide in writing (in Award Agreements or otherwise) for such
adjustments as it deems appropriate in the terms and conditions of the
then-outstanding Awards (whether or not vested), including without limitation
(i) accelerating the vesting of outstanding Awards and/or (ii) providing for the
cancellation of Awards and their automatic conversion into the right to receive
the securities, cash and/or other consideration that a holder of the shares
underlying such Awards would have been entitled to receive upon consummation of
such Change in Control had such shares been issued and outstanding immediately
prior to the effective date and time of the Change in Control (net of the
appropriate option exercise prices).  If, pursuant to the foregoing provisions
of this Section 12.2, this Plan and the Awards granted hereunder shall terminate
by reason of the occurrence of a Change in Control without provision for any of
the actions described in clause (a) or (b) hereof, then any Recipient holding
outstanding Awards shall have the right, at such time immediately prior to the
consummation of the Change in Control as the Board shall designate, to convert,
claim or exercise, as applicable, the Recipient’s Awards to the full extent not
theretofore converted, claimed or exercised, including any installments which
have not yet become vested.



13.

DEFINITIONS



Capitalized terms used in this Plan and not otherwise defined shall have the
meanings set forth below:

“Administering Body” shall mean the Board as long as no Stock Plan Committee has
been appointed and is in effect and shall mean the Stock Plan Committee as long
as the Stock Plan Committee is appointed and in effect.

“Affiliated Entity” means any Parent Corporation or Subsidiary Corporation.

“Award” or “Awards,” except where referring to a particular category or grant
under the Plan, shall include Incentive Stock Options, Non-qualified Stock
Options, Restricted Stock Awards, Unrestricted Stock Awards, Performance Stock
Awards, Dividend Equivalent Rights and Stock Appreciation Rights.

“Award Agreement” means the agreement or confirming memorandum setting forth the
terms and conditions of the Award.

“Board” means the Board of Directors of the Company.

“Change in Control” shall be defined for purposes of this Plan as set forth in
Section 409A of the IRC (and any successor statute thereto), and the regulations
promulgated thereunder.  

“Common Stock” means the common stock of the Company as constituted on the
Effective Date of this Plan, and as thereafter adjusted as a result of any one
or more events requiring adjustment of outstanding Awards under Section 3.4
above.

“Company” means Gabriel Technologies Corporation, a Delaware corporation.

“Consultant” means any consultant or advisor if:

(a)

the consultant or advisor renders bona fide services to the Company or any
Affiliated Entity;

(b)

the services rendered by the consultant or advisor are not in connection with
the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities; and

(c)

the consultant or advisor is a natural person who has contracted directly with
the Company or an Affiliated Entity to render such services.

“CSAR” means a coupled stock appreciation right as defined in Section 4.2.

“Director” means any person serving on the Board of the Company irrespective of
whether such person is also an Employee of the Company.

“Dividend Equivalent Right” shall mean any Award granted pursuant to Article 10
of this Plan.

“DRO” shall mean a domestic relations order as defined by the IRC or Title I of
ERISA or the rules thereunder.

“Effective Date” means December __, 2005, which is the date this Plan was
adopted by the Board.

“Eligible Person” shall include Employees, Directors and Consultants of the
Company or of any Affiliated Entity.

“Employee” means any officer or other employee (as defined in accordance with
Section 3401(c) of the IRC) of the Company or any Affiliated Entity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.  

“Exchange Act Registered Company” means that the Company has any class of any
equity security registered pursuant to Section 12 of the Exchange Act.

“Expiration Date” means the tenth anniversary of the Effective Date.

“Fair Market Value” of a share of the Company’s capital stock as of a particular
date shall be: (a) if the stock is listed on an established stock exchange or
exchanges (including for this purpose, the Nasdaq National Market), the closing
sale prices of the stock quoted for such date as reported in the transactions
index of each such exchange, as published in The Wall Street Journal and
determined by the Administering Body, or, if no sale price was quoted in any
such index for such date, then as of the next preceding date on which such a
sale price was quoted; or (b) if the stock is not then listed on an exchange or
the Nasdaq National Market, the average of the closing bid and asked prices per
share for the stock in the over-the-counter market as quoted on The Nasdaq Small
Cap Market on such date (in the case of (a) or (b), subject to adjustment as and
if necessary and appropriate to set an exercise price not less than 100% of the
Fair Market Value of the stock on the date an option is granted); or (c) if the
stock is not then listed on an exchange or quoted in the over-the-counter
market, an amount determined in good faith by the Administering Body; provided,
however, that (i) when appropriate, the Administering Body, in determining Fair
Market Value of capital stock of the Company, may take into account such other
factors as it may deem appropriate under the circumstances and (ii) if the stock
is traded on the Nasdaq SmallCap Market and both sales prices and bid and asked
prices are quoted or available, the Administering Body may elect to determine
Fair Market Value under either clause (i) or (ii) above.  Notwithstanding the
foregoing, the Fair Market Value of capital stock for purposes of grants of
Incentive Stock Options shall be determined in compliance with applicable
provisions of the IRC.

“Incentive Stock Option” means a Stock Option that qualifies as an incentive
stock option under Section 422 of the IRC, or any successor statute thereto.

“IRC” means the Internal Revenue Code of 1986, as amended.

“ISAR” means an independent stock appreciation right as defined in Section 11.3.

“Non-employee Director” means any director of the Company who qualifies as a
“non-employee director” within the meaning of Rule 16b-3.

“Non-qualified Stock Option” means a Stock Option that is not an Incentive Stock
Option.

“Outside Director” means an “outside director” as defined in the regulations
adopted under Section 162(m) of the IRC.

“Parent Corporation” means any Parent Corporation as defined in Section 424(e)
of the IRC.

“Performance-Based Compensation” means performance-based compensation as
described in Section 162(m) of the IRC.  If the amount of compensation an
Eligible Person will receive under any Award is not based solely on an increase
in the value of Common Stock after the date of grant, the Stock Plan Committee,
in order to qualify Awards as performance-based compensation under
Section 162(m) of the IRC, can condition the granting, vesting or exercisability
or purchase price of such Awards on the attainment of a preestablished,
objective performance goal. For this purpose, a preestablished, objective
performance goal may include one or more of the following performance criteria:
(a) book value; (b) earnings per share (including earnings before interest,
taxes and amortization); (c) return on equity; (d) total stockholder return;
(e) return on capital; (f) return on assets or net assets; (g) income or net
income; (h) operating income or net operating income; (i) operating margin;
(j) attainment of stated goals related to the Company’s capitalization, costs,
financial condition or results of operations; and (k) any other similar
performance criteria.

“Performance Criteria” shall mean the following business criteria with respect
to the Company, any Affiliated Entity or any division or operating unit:  (a)
net income, (b) pre-tax income, (c) operating income, (d) cash flow, (e)
earnings per share, (f) return on equity, (g) return on invested capital or
assets, (h) cost reductions or savings, (i) funds from operations, (j)
appreciation in the fair market value of Common Stock, (k) earnings before any
one or more of the following items:  interest, taxes, depreciation or
amortization and (l) such other criteria deemed appropriate by the Administering
Body.

“Performance Stock Awards” means Awards granted pursuant to Article 9.

“Permanent Disability” shall mean that the Recipient becomes physically or
mentally incapacitated or disabled so that the Recipient is unable to perform
substantially the same services as the Recipient performed prior to incurring
such incapacity or disability (the Company, at its option and expense, being
entitled to retain a physician to confirm the existence of such incapacity or
disability, and the determination of such physician to be binding upon the
Company and the Recipient), and such incapacity or disability continues for a
period of three consecutive months or six months in any 12-month period or such
other period(s) as may be determined by the Stock Plan Committee with respect to
any Award, provided that for purposes of determining the period during which an
Incentive Stock Option may be exercised pursuant to Section 5.13(b)(ii) hereof,
Permanent Disability shall mean “permanent and total disability” as defined in
Section 22(e) of the IRC.

“Person” means any person, entity or group, within the meaning of Section 13(d)
or 14(d) of the Exchange Act, but excluding (a) the Company and its Subsidiary
Corporations, (b) any employee stock ownership or other employee benefit plan
maintained by the Company that is qualified under ERISA and (c) an underwriter
or underwriting syndicate that has acquired the Company’s securities solely in
connection with a public offering thereof.

“Plan” means this 2006 Equity Incentive Plan of the Company.

“Plan Term” means the period during which this Plan remains in effect
(commencing on the Effective Date and ending on the Expiration Date).

“Recipient” means a person who has received Awards under this Plan or any person
who is the successor in interest to a Recipient.

“Reorganization” means any merger, consolidation or other reorganization.

“Restricted Stock” shall have the meaning ascribed thereto in Section 7.1.

“Restricted Stock Awards” means any Award granted pursuant to Article 7 of this
Plan.

“Rule 16b-3” means Rule 16b-3 under the Exchange Act.

“Securities Act” means the Securities Act of 1933, as amended.

“Significant Stockholder” is an individual who, at the time an Award is granted
to such individual under this Plan, owns more than 10% of the combined voting
power of all classes of stock of the Company or of any Parent Corporation or
Subsidiary Corporation (after application of the attribution rules set forth in
Section 424(d) of the IRC).

“Stock Appreciation Right” means a stock appreciation right granted under
Article 11 of this Plan.

“Stock Option” or “Option” means a right to purchase stock of the Company
granted under Article 6 of this Plan to an Eligible Person.

“Stock Plan Committee” means the committee appointed by the Board to administer
this Plan pursuant to Section 4.1.

“Subsidiary Corporation” means any Subsidiary Corporation as defined in
Section 424(f) of the IRC.

“Unrestricted Stock” shall have the meaning ascribed thereto in Section 8.1.

“Unrestricted Stock Award” means any Award granted pursuant to Article 8 of this
Plan.




#





